      Case 2:18-cv-03916-CDB Document 18 Filed 10/10/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Clinton Strange,                                   No. CV 18-03916 PHX CDB
10                         Plaintiffs,                  ORDER
11   v.
12   Zamora Marketing LLC, Andrew Zamora,
13                         Defendants.
14
15          Plaintiff is pro se in this matter, and he has consented to the exercise of Magistrate
16   Judge jurisdiction over the matter, including the entry of final judgment. Defendants have
17   not appeared in this matter.
18          In an order docketed July 15, 2019, Plaintiff was allowed until August 2, 2019 to
19   show cause why this matter should not be dismissed for his failure to prosecute his claims
20   for a period of six months. (ECF No. 14). Because Plaintiff failed to docket a timely
21   response to the Order to Show Cause at ECF No. 14, Plaintiff’s Complaint and this case
22   were dismissed without prejudice on August 6, 2019, for Plaintiff’s failure to prosecute his
23   claims for a period of six months. (ECF No. 15). On August 7, 2019, the Clerk of the Court
24   docketed Plaintiff’s motions, received by the court on August 5, 2019, seeking the entry of
25   default against Defendant Zamora Marketing LLC (ECF No. 16) and to dismiss Defendant
26   Andrew Zamora (ECF No. 17).
27          The motions at ECF No. 16 and ECF No. 17 were received three days after the date
28   Plaintiff was required to respond to the Order to Show Cause, neither motion mentions or
       Case 2:18-cv-03916-CDB Document 18 Filed 10/10/19 Page 2 of 2



 1   addresses the Order to Show Cause or Plaintiff’s failure to prosecute his claims for a period
 2   of six months, and the motions do not conform to the Local Rules of Civil Procedure for
 3   the United States District Court for the District of Arizona and are therefore subject to
 4   rejection.
 5          Accordingly, for the reasons stated herein,
 6          IT IS ORDERED that Plaintiff’s motions at ECF No. 16 and ECF No. 17 are
 7   DENIED AS MOOT because the case was previously dismissed on August 6, 2019 for
 8   Plaintiff’s failure to prosecute his claims for a period of six months.
 9          Dated this 10th day of October, 2019.
10
11                                                        Honorable Stephen M. McNamee
12                                                        Senior United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
